Bigelow, J.
It is very clear that an action at law would not furnish an adequate and complete remedy to the plaintiff to redress the grievance set out in the bill. If he brought an action to recover the land, he could obtain by a judgment against the defendant only a title to the premises, subject to the two mortgages with which the defendant has incumbered the estate. These mortgages are not- alleged to be fraudulent. They are held by persons who took them bona fide from the defendant, in whom the record title to the fee of the estate stands. But the defendant is also liable to the plaintiff for the amount of these incumbrances which he has wrongfully and fraudulently put upon the estate. This amount the plaintiff has a right to recover of the defendant, as damages. Equity will give him a remedy for the land and damages both in one suit, which the law is inadequate to give. Demurrer overruled.